Dismissed and Memorandum Opinion filed May 13, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00138-CV

               CHRISTOPHER MICHAEL DIEHL, Appellant

                                        V.
                        BRITTANY FORGEY, Appellee

                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-45357

                          MEMORANDUM OPINION

      This is an appeal from a final protective order signed December 18, 2020.
After a motion for new trial was filed, a notice of appeal was timely filed on March
11, 2021. To date, our records show that appellant has not paid the appellate filing
fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless party is
excused by statute or by appellate rules from paying costs). Tex. Gov’t Code Ann.
§ 51.207 (appellate fees and costs).
      On April 13, 2021, this court ordered appellant to pay the appellate filing fee
on or before April 28, 2021 or the appeal would be dismissed. Appellant has not
paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Spain.




                                         2